Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine of independent claim 14 comprising, inter alia, a nozzle disposed in a gasket and configured to spray water toward an inside of the drum; a processor; and a computer memory that is operably connectable to the processor and that has stored thereon instructions which, when executed, cause the processor to perform operations comprising: controlling a rotation of the drum by operating a washing motor to rotate the drum at a first rotation speed in a first rotation direction so that laundry in the drum maintains contact with an inner circumferential surface of the drum, and controlling a pump speed of a circulation pump by operating the circulation pump motor in the circulation pump to accelerate and decelerate at least once within a rotation speed range in which the circulation pump rotates without being deactivated while the washing motor rotates the drum at the first rotation speed in the first rotation direction, wherein operating the circulation pump motor to accelerate and decelerate comprises: accelerating the circulation pump motor to thereby move an arriving point of water sprayed to an inner surface of the drum through the nozzle from a front end of the drum to a rear end of the drum, and decelerating the circulation pump motor to thereby move the arriving point of water sprayed to the inner surface of the drum through the nozzle from the rear end of the drum to the front end of the drum.  
As described in Applicant’s USPGPUB 2019/0203401 at ¶ [0238]-[0239], “[t]he method for controlling a washing machine enables increasing a rotation speed of a pump in the filtration motion, thereby uniformly soaking laundry in the drum. That is, when a large load of laundry is loaded, pressure of a water stream sprayed through a nozzle increases while an empty space in the drum extends in a depth direction of the drum, so that the sprayed water stream is allowed to reach a region deep inside the drum through the empty space, thereby efficiently soaking a laundry item in the region deep inside the drum.  In addition, the method of controlling a washing machine according to the present invention enables varying a rotation speed of a pump such that laundry items at both of the front end and the rear end of the drum may be soaked by water sprayed through a nozzle in the filtration motion.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711